Citation Nr: 0637750	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), now rated as 30 percent disabling. 

2.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1962 and from September 1965 to May 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for PTSD and service connection 
for hepatitis. 


FINDINGS OF FACT

1.  The veteran's PTSD causes moderate social impairment due 
to sleeplessness, mild short-term memory loss, nightmares, 
flashbacks, depression, anxiety, irritability, and inability 
to control anger, but causes no significant occupational 
impairment.  The veteran experiences no hallucinations or 
suicidal ideations, and there are no deficits in 
communications, thought processes, self-care, insight, or 
judgment. 

2.  The veteran's current end stage liver disease, also 
diagnosed as alcoholic cirrhosis and alcoholic hepatitis, 
first manifested greater than one year after service, is not 
related to any incident of service, and is not secondary to 
service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. 
§ 38 C.F.R. § 4.1, 4.3, 4.7, 4.16, 4.125, 4.130, Diagnostic 
Code (DC) 9411 (2006).

2.  The criteria for service connection for hepatitis have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303, 3.307, 3.309, 3.310, 4.114, Diagnostic Code 
(DC) 7312 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and February 
2004; and rating decisions in September 2003 and June 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a supply clerk and supervisor in 
various Army quartermaster and support units including 
service in the Republic of Vietnam from January 1968 to 
December 1968.  Other dates of service appear in both 
personnel and medical records but are inconsistent with 
length of service in Southeast Asia Theater and with records 
of medical treatment at specific locations outside the 
Theater.  

The veteran contends that his PTSD symptoms have worsened and 
he seeks a higher rating.  He also contends that he has 
hepatitis that first manifested in service or, alternatively, 
is secondary to service-connected PTSD.  More specifically, 
he contends that his liver disease is the result of excessive 
consumption of alcohol as self-medication for his symptoms of 
service connected PTSD. 

Increased Rating for Post-traumatic Stress Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 30 percent rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily , with routine behavior, self-
care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In August 1996, a VA physician at the VA Medical Center 
(VAMC) in Washington, D.C., noted the veteran's reports of 
intrusive thoughts, nightmares (once or twice per month), 
sleeplessness, flashbacks, startle reaction, avoidance of 
areas of heavy vegetation, abnormal anger, and resentment 
toward people of Asian descent, all related to his 
experiences in Vietnam.  The veteran denied suicidal 
ideations or auditory hallucinations and stated that the 
flashbacks, fighting, and resentments toward Asians had 
decreased in recent years.  He stated that he successfully 
worked at a full time job as a truck driver and shipper for 
the previous 13 years.  He also reported that he was married 
for 20 years with children but that he had been separated 
from his spouse for the last five years.  He stated his 
opinion that his primary difficulty in functioning in his 
marriage was related to alcohol use.  

On examination, the physician noted that the veteran was 
alert and oriented but displayed a sad and depressed mood.  
Thought processes were clear and coherent and there was no 
memory deficit.  Insight and judgment were good.  The 
physician noted evidence of severe anxiety with significant 
effect on social relationships and coping with stress.  She 
diagnosed chronic PTSD that she characterized as moderate to 
severe.  She also noted that the veteran had a severe problem 
with alcoholism that also affected his interpersonal 
relationships, especially his marriage.  However, she did not 
assign a Global Assessment of Functioning (GAF) score, 
prescribe medication, or recommend a treatment plan. 

In November 1999, a VA psychologist from the Washington VAMC 
noted that the veteran had not received psychiatric 
intervention since the previous examination and had never 
been treated at a PTSD clinic.  He noted the veteran's 
reports of continued nightmares, sleeplessness, social 
isolation, irritability, and depression but that he continued 
to work full time in the shipping department for his company.  
He reported some deficits with short term memory, and he 
continued to consume four to five alcoholic drinks per day.  
He remained separated from his wife but had good 
relationships with his children.  On examination, the 
psychologist noted that the veteran was alert and oriented 
with good personal hygiene.  He had no impairment of 
communications, thought processes, judgment, or insight.  He 
had no delusions, hallucinations, suicidal or homicidal 
ideations, panic attacks, impaired impulse control, or 
obsessive behavior that would interfere with normal 
activities.  He had no friends or social activities outside 
work but did maintain good relationships with his children.  
The psychologist continued the PTSD diagnosis and assigned a 
GAF score of 60, indicating moderate difficulty in social 
functioning. 

The record shows that the veteran moved from Virginia to 
Puerto Rico in April 2003.  In July 2003, a VA examiner at 
the VAMC in San Juan conducted a psychiatric review.  The 
examiner noted the veteran's report of a workplace accident 
resulting in a knee injury that required multiple surgeries 
and that kept him out of work for two years.  The examiner 
did not review the claims folder.  He did review the VA 
electronic medical records and noted the history of 
nightmares, flashbacks, anxiety, physical problems, and 
alcohol use.  He also noted that there was no evidence of on-
going psychiatric treatment.  He further noted the veteran's 
reports of irritability, aggressive behavior to others, 
depression, anxiety, nightmares, and substantial use of 
alcohol to get to sleep.  On examination, the veteran was 
alert and oriented with good personal hygiene.  The examiner 
continued diagnoses of PTSD and alcohol dependence, and 
assigned a GAF of 55, again indicating moderate difficulty in 
social functioning.  

The Board concludes that an increased rating greater than 30 
percent for PTSD is not warranted.  The record shows that the 
severity of the veteran's symptoms of nightmares, flashbacks, 
sleeplessness, and irritability has remained relatively 
constant through three examinations from 1996 to 2003.  
Although the assigned GAF decreased slightly from 60 to 55, 
it remained in the same descriptive category of moderate 
symptomatology and social impairment.  The veteran 
experienced no hallucinations or suicide ideations.  
Communications, thought processes, insight, and judgment were 
not deficient and the veteran could always maintain good 
hygiene, manage his affairs, and accomplish the normal 
activities of daily life.  He maintained satisfactory full 
time employment, leaving work only due to a knee injury.  
Avoidance behavior involving vegetated areas was mentioned in 
1996 but not in the more recent examinations, and there was 
no impact on daily activities due to this behavior.  Although 
he had difficulty in his marriage, he told a medical provider 
that he believed it was due to excessive alcohol use.  The 
Board acknowledges that the veteran is not a medical 
professional.  Even though his marriage difficulties and 
alcohol use predated the identification and diagnosis of 
PTSD, he may have had unrecognized symptoms for many years.  
Nevertheless, there is evidence that the cause of marriage 
difficulty was not exclusively due to PTSD.  He maintained 
good relationships with his children.  Although he had few 
friends, there is no evidence that his PTSD symptoms 
prevented social relationships.  A higher rating is not 
warranted because there was no evidence of reduced 
reliability and productivity due to PTSD.  There were no 
panic attacks, impairment of abstract thinking, or inability 
to follow instructions and perform work related tasks.  
Significantly, there is no record of on-going medical 
treatment for PTSD, and the veteran was always assessed as 
capable of handling his own affairs.  

In November 2004, the veteran's representative contended that 
the July 2003 examination was too old for an adequate 
evaluation since the veteran's condition had since become 
worse.  On the other hand, in October 2006, his 
representative stated that the record was sufficient to 
support the claim for increased rating.  The Board agrees 
that the record is adequate to evaluate the claim.  The 
medical history showed no significant decline, and the 
veteran has not submitted medical evidence of a worsened 
condition since 2003, even when there were opportunities to 
do so. VA is required to request records of VA and private 
medical treatment relevant to the claim but the veteran must 
provide enough information to identify the location, time 
frame, and condition for which treatment was provided.  
38 C.F.R. § 3.159(c)(3) (2006).

The weight of the credible evidence demonstrates that the 
veteran's current symptoms of PTSD do not warrant a rating 
greater than 30 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for Hepatitis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303. 

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cirrhosis of the liver).

However, direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of abuse of alcohol or drugs.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause 
disability.  The simple drinking of an alcoholic beverage is 
not in itself willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301. 
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2006).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis requires 
essentially evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.

Service medical records are silent for any complaint, 
treatment, or diagnosis of hepatitis.  In October 1965, the 
veteran was treated for intestinal parasites.  As part of the 
treatment, liver function tests were normal, but a liver 
biopsy showed evidence of a parasitic organism.  The 
condition resolved after treatment with no follow-up care, 
and the veteran's May 1977 discharge physical examination 
showed no liver abnormalities.  

In May 1978, slightly more than one year after discharge, the 
veteran was hospitalized at a private facility for alcohol 
withdrawal with seizures.  A neurologist noted the veteran's 
reports of heavy alcohol use (one-half bottle of rum daily) 
for more than 15 years and stated that the seizures were 
likely due to an abrupt cessation of drinking.  He also noted 
that the veteran was depressed, malnourished, sleepless, and 
anxious. Another examiner noted that, other than alcohol 
abuse, the veteran denied any other problems except "food 
poisoning" in 1966 and a gastric problem about one year 
earlier.   The final diagnoses included acute and chronic 
alcoholism and fatty metamorphoses of the liver.  The Board 
notes that a history of alcohol abuse for more than 15 years 
places the start of that behavior not later than 1963, five 
years prior to service in Vietnam. 

In September 1978, the veteran was admitted to the VA 
Hospital in Washington, D.C. for an overall health 
evaluation.  The veteran's liver function tests again were 
normal. Upon discharge, the attending physician confirmed the 
private physician's diagnosis of seizures due to alcohol 
withdrawal.  There is no record of any treatment for liver 
disease or alcohol abuse for the next 18 years. 

As discussed above, in August 1996, a VA physician examined 
the veteran for symptoms of PTSD.  The examiner noted the 
veteran's report that he drank alcohol only "socially" 
prior to service in Vietnam and that he started to drink 
heavily during that service and for the next ten years.  He 
stated that he cut back on drinking significantly after his 
episode of seizures in 1978.  He no longer consumed alcohol 
during weekdays because of his job as a truck driver.  In 
November 1999, a psychologist noted the veteran reported that 
his drinking had increased to four to five drinks per day and 
that he was not taking any medication for his mental 
disorder.  In October 2002, VA outpatient treatment records 
showed that the veteran was drinking one to two drinks per 
day.  

In November 2002, a VA examiner ordered tests to evaluate the 
veteran's history of alcoholic cirrhosis, and the results 
showed abnormal liver function.  The examiner prescribed 
medication.  Finally, in February 2003, the veteran was 
diagnosed with end stage liver disease.  Alcoholic hepatitis 
appeared on a "problem list."  The veteran was prescribed 
medication and advised to avoid all hepatotoxic agents 
including alcohol as well as seek periodic monitoring of the 
condition.  

In July 2003, in a VA examination for PTSD, the examiner 
noted that the veteran reported drinking three 6-packs of 
beer daily in order to overcome sleeplessness, a symptom of 
PTSD.  Even if this number of drinks was recorded in error, 
the context of the report was that the veteran was consuming 
a significant quantity.  In addition to PTSD, the examiner 
diagnosed alcohol dependence.  In the veteran's October 2003 
notice of disagreement, the veteran stated that he used 
alcohol for self-medication of his symptoms of PTSD. 

The Board concludes that the veteran has end stage liver 
disease, also diagnosed as alcoholic cirrhosis and alcoholic 
hepatitis.  However, the Board concludes that direct service 
connection is not warranted because medical evidence shows 
that liver disease was caused by chronic alcoholism and not 
the result of simple drinking of alcoholic beverages.  Many 
medical reports address the veteran's use of alcohol and 
document the consumption of large quantities over a long 
period.  All providers have evaluated his consumption history 
as an abuse of alcohol.  In addition, the veteran has stated, 
and medical providers have repeated, that the veteran used 
alcohol to self-treat symptoms of PTSD, not simply as a 
beverage.  In addition, a compensable rating of 10 percent or 
more for liver disease requires abnormal liver function 
tests.  No abnormal liver function tests were noted until 
more than one year after service.  38 C.F.R. § 4.114, DC 
7312.  

The Board notes that the veteran also contends an alternate, 
sequential path to entitlement: that service connected PTSD 
caused alcoholism that caused liver disease.  Although a 
claim for service connection for alcoholism is not formally 
on appeal, the Board notes that there is ample medical 
evidence that the veteran's liver disease was caused by abuse 
of alcohol.  Since the issues are intertwined and sufficient 
evidence is of record, the Board will proceed with analysis 
and decision on whether service connection is warranted for 
liver disease secondary to PTSD. 

The Board concludes that service connection for liver disease 
secondary to PTSD is not warranted.  The veteran correctly 
states that 38 U.S.C.A. § 1110 does not preclude compensation 
for an alcohol abuse disability secondary to a service- 
connected disability.  Allen v. Principi, 237 F.3d 1368 
(2001).  However, the Court of Appeals for Federal Claims 
(Federal Court) also stressed that the holding was limited 
and that there must be clear medical evidence that the 
alcohol abuse disability was indeed caused by the service-
connected disability.  Allen, at 1381. 
Regulatory language also requires disability which is 
proximately due to or the result of a service-connected 
disease.  38 C.F.R. § 3.310 (2006). 

Here, the Board concludes that the medical evidence does not 
show a causal connection between PTSD and alcoholism leading 
to liver disease.  Although many medical providers discussed 
the veteran's symptoms and diagnosed both PTSD and alcohol 
abuse, only the February 2003 examiner addressed any 
relationship between the two.  This examiner repeated the 
veteran's statement that he chose to use alcohol as 
medication to overcome sleeplessness.  There is no statement 
or inference that PTSD compelled the use of alcohol or that 
the veteran's decision to choose a method of self-medication 
was anything other than a willful act.  Of particular note is 
that the veteran chose alcohol in lieu of any other form of 
professional treatment, including individual or group therapy 
or authorized prescription medication.  In addition, the 
Board notes that the 1978 private hospital examiners recorded 
the veteran's report that he started heavy use of alcohol 
prior to service in Vietnam.  The Board finds this statement 
more probative than the veteran's later statement at a PTSD 
examination in 1996 that his alcohol consumption prior to 
service in Vietnam was merely social.  The veteran was being 
actively treated for seizures, a serious medical emergency, 
in 1978 as opposed to an examination in conjunction with a 
claim for compensation in 1996.  Therefore, the Board finds 
that the alcohol abuse is not due to or the result of the 
veteran's PTSD.

The weight of the credible evidence demonstrates that the 
veteran's current liver disease first manifested greater than 
one year after service, is not related to any incident of 
service, and is not secondary to service-connected PTSD.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for post-traumatic stress disorder 
greater than 30 percent is denied. 

Service connection for hepatitis is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


